                               UNITED STATES DISTRICT COURT
                            FOR THE NORTHERN DISTRICT OF OHIO
                                     WESTERN DIVISION



Tonya Brooks,                                                          Case No. 3:18-cv-362

                          Plaintiff

        v.                                                             MEMORANDUM OPINION


N.A.R., Inc., et al.,

                          Defendants


                                          I.       INTRODUCTION

        Before me is the motion to dismiss and compel arbitration filed by Defendant N.A.R., Inc.

(Doc. No. 21). Plaintiff Tonya Brooks filed a memorandum in opposition, (Doc. No. 22), and

Defendant replied, (Doc. No. 23).

                                           II.      BACKGROUND

        On or about August 19, 2014, Plaintiff Tonya Brooks entered a Lease Agreement with

Option to Purchase with lessor Crest Financial Services, LLC. (Doc. No. 21-1 at 8-11). The Lease

Agreement advised that Crest was permitted to assign the Lease. (Doc. No. 21-1 at 9). Such an

assignment occurred on or about February 15, 2017, when an account in Brooks’s name was

assigned by Crest to Defendant N.A.R., Inc. (Doc. No. 21-1 at 2, 4-7). Along with the account

itself, Crest also assigned N.A.R. all of its rights. (Id. at 2, 4).

        Several months after the assignment, N.A.R. sent Brooks a letter informing her that a debt

owed by her to Crest under the Lease Agreement had been placed with N.A.R. for collections.

(Doc. No. 1-1). N.A.R. stated Brooks owed $1,885.00 as of the date of the letter but cautioned that

“[b]ecause of interest or other charges that may vary from day to day, the amount due on the day

you pay may be greater.” (Id.). Brooks filed suit, alleging the inclusion of this final statement
violated the Fair Debt Collection Practices Act (“FDCPA”). (Doc. No. 1). Specifically, Brooks

claims that N.A.R. knew the balance would not vary and included the misleading statement merely

to coerce immediate payment. (Id.).

        N.A.R. filed the pending motion to dismiss and compel arbitration to enforce the

Arbitration Provision contained in the underlying Lease Agreement. (Doc. No. 21).

                                           III.    STANDARD

        The Federal Arbitration Act provides that “[a] written provision in … a contract evidencing

a transaction involving commerce to settle by arbitration a controversy thereafter arising out of such

contract or transaction …shall be valid, irrevocable, and enforceable, save upon such grounds as

exist at law or in equity for the revocation of any contract.” 9 U.S.C. § 2. “[T]he Act leaves no place

for the exercise of discretion by a district court, but instead mandates that district courts shall direct

the parties to proceed to arbitration on issues as to which an arbitration agreement has been signed.”

Dean Witter Reynolds, Inc. v. Byrd, 470 U.S. 213, 218 (1985) (emphasis in original) (citing 9 U.S.C. §§ 3

& 4); see also AT&T Mobility LLC v. Concepcion, 563 U.S. 333, 339 (2011) (“[C]ourts must place

arbitration agreements on an equal footing with other contracts and enforce them according to their

terms.”) (internal citations omitted).

        “Before compelling an unwilling party to arbitrate, the court must engage in a limited review

to determine whether the dispute is arbitrable; meaning that a valid agreement to arbitrate exists

between the parties and that the specific dispute falls within the substantive scope of that

agreement.”1 Javitch v. First Union Sec, Inc., 315 F.3d 619, 624 (6th Cir. 2003). “[A]ny doubts

concerning the scope of arbitrable issues should be resolved in favor of arbitration, whether the

problem at hand is the construction of the contract language itself or an allegation of waiver, delay,



1
 Because there is no dispute that Congress did not intend claims under the FDCPA to be
nonarbitrable, I need not devote discussion to this consideration. See Stout v. J.D. Byrider, 228 F.3d
709, 714 (6th Cir. 2000) (“[I]f federal statutory claims are asserted, [the court] must consider whether
Congress intended those claims to be nonarbitrable.”).
                                                     2
or a like defense to arbitrability.” Moses H. Cone Mem’l Hosp. v. Mercury Constr. Corp., 460 U.S. 1, 24-25

(1983). Further, “the party resisting arbitration bears the burden of proving that the claims at issue

are unsuitable for arbitration.” Green Tree Fin. Corp.-Ala. v. Randolph, 531 U.S. 79, 91 (2000) (citations

omitted).

                                          IV.     DISCUSSION

        In this case, Brooks does not challenge the applicability of the FAA to this matter or the

validity of the Lease Agreement, including the Arbitration Provision. Instead, to avoid arbitration of

her FDCPA claims, Brooks urges me to conclude N.A.R. cannot enforce the Arbitration Provision

since it is not a signatory to the contract. Specifically, she argues the contract may not be enforced

under the theory of equitable estoppel. But, as argued by N.A.R., because N.A.R. may enforce the

Arbitration Provision pursuant to the plain language of the contract as an assign, the question of

whether it may do so under the theory of equitable estoppel need not be considered.

        Here, the Lease Agreement defined the terms “we,” “our,” and “us” to include “Crest

Financial Services, LLC, and its successors and assigns.” (Doc. No. 21-1 at 8-9). The Arbitration

Provision within further expanded the definitions of “we,” “our,” and “us” to include “Related

Parties.” (Doc. No. 21-1 at 10). Under the Arbitration Provision, either Brooks herself or any one

of the many parties included within the broad definition of “we” could require arbitration of certain

claims including those which “arise[ ] from or relate[ ] in any way to…our collection of any amounts

you owe.” (Doc. No. 21-1 at 10). Therefore, as an assign to the Lease Agreement,2 N.A.R. may

compel arbitration of Brooks’s claims regarding the manner in which N.A.R. attempted to collect

the amount owed by Brooks under the Lease Agreement.


2
  Brooks refers to N.A.R. as a “purported assignee.” (Doc. No. 22 at 3). But, Brooks does not
meaningfully challenge the validity of the assignment under Utah law, which governs the Lease
Agreement and Arbitration Provision, to the extent state law bears on enforceability. (Doc. No. 21-1
at 9, 11); see also Arthur Anderson LLP v. Carlisle, 556 U.S. 624, 630-32 (2009) (holding the relevant
state contract law controls whether a nonsignatory litigant may enforce an arbitration agreement).
As such, I must conclude Crest validly assigned its rights to N.A.R., and N.A.R. may exercise these
rights accordingly.
                                                    3
        Because both of Brooks’s FDCPA claims in this action are subject to arbitration, this case is

dismissed. See Ozomoor v. T-Mobile USA, Inc., 354 F. App’x 972, 975 (6th Cir. 2009); Hensel v. Cargill,

Inc., 198 F.3d 245, at *4 (6th Cir. 1999) (table) (“[L]itigation in which all claims are referred to

arbitration may be dismissed.”) (citing Alford v. Dean Witter Reynolds, Inc., 975 F.2d 1161, 1164 (5th

Cir. 1992)).

                                          V.      CONCLUSION

        For the foregoing reasons, N.A.R.’s motion to dismiss and compel arbitration is granted.

        So Ordered.

                                                          s/ Jeffrey J. Helmick
                                                          United States District Judge




                                                     4
